DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment received on 19 September, 2022 has been acknowledged and entered. Claims 1-10, 12-16, and 18-19 are amended.  Claims 11 and 17 are canceled.  Claims 1-10, 12-16, and 18-19 are pending.

Responses to Arguments 
Applicant’s amendment filed 15 September, 2022 to claims 2-11 and 13-19 have overcome the objection. 
Applicant’s arguments filed 15 September, 2022 with respect to the rejection of claims 12-16 and 18-19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Thus, the rejection of claims 12-16 and 18-19 under U.S.C. 102(a)(1) has been withdrawn.   
Applicant’s arguments filed 15 September, 2022 with respect to the rejection of claims 1-11 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Thus, the rejection of claims 1-11 and 17 under U.S.C. 103 has been withdrawn.  However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below.
Applicant’s arguments filed 15 September, 2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. In response to Applicant’s arguments, the Examiner respectfully disagrees.   
Regarding claims 1 and 12, Applicant asserts that “[C]laims 1-11 stand rejected under 35 U.S.C. 101 because it is alleged the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. Applicant respectfully disagrees, but in order to expedite prosecution Applicant has made amendments to claim 1 and it is now directed to a computer-implemented method for gathering strain data from a specific arrangement, number and type of strain gauges in a wellhead assembly and, based on that data, modelling stresses and calculating accumulated fatigue in a worst direction. The applicant submits that the amended claim, therefore, does not amount to an abstract idea but to a method that employs concrete apparatus to produce data that is processed by computer to produce a specific output (accumulated fatigue in the worst direction) (at page 6 of response).” Examiner respectfully disagrees. 
 The modelling steps in claims 1 and 12 correspond to the mathematical calculations among Mathematical Relations, Mathematical Formulas or Equations, and Mathematical calculations in mathematical concept.  The determining, and calculating steps in claim 1, under its broadest reasonable interpretation, correspond to observation and evaluation, respectively.  The monitoring and calculating steps in claim 12, under its broadest reasonable interpretation, correspond to the observation and evaluation, respectively among an observation, evaluation, judgement, and opinion in mental process (see MPEP 2106.04(a)(2): a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)).
Further, the computer, wellhead, wellhead assembly, tubing, surface casing, strain gauges, 10-20 strain gauges, conductor, conductor casing, seafloor, and template structure are additional elements.  The additional elements of the computer, wellhead, wellhead assembly, tubing, surface casing, strain gauges, 10-20 strain gauges, conductor, conductor casing, seafloor, and template are recited at a high-level of generality (MPEP 2106.04(d)).  
Further, note that “providing a subsea wellhead assembly comprising a wellhead and associated tubing, the associated tubing including a conductor and a surface casing,” “mounting between 10 and 20 strain gauges to each of the conductor and surface casing, evenly spaced around the circumference of the conductor and surface casing respectively,” “gathering strain data from a specific arrangement, number and type of strain gauges in a wellhead assembly and, based on that data,” and “using the gathered data” in claim 1 and “transmit data from strain gauges,” “receive data from the strain gauges and to either (i) transmit the data to the surface or (ii) store the data in a data storage facility from which it is downloadable” in claim 12 are pre-solution activity (gathering data) or insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d) and 2106.05(g)).


Claim Objections
Claims 1 are objected to because of the following informalities:  
In claim 1, line 11, “determineing” should read --determining--.
         Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-11 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. A computer implemented method for determining accumulated fatigue in subsea wellhead assembly, the method comprising: 
providing a subsea wellhead assembly comprising a wellhead and associated tubing, the associated tubing including a conductor and a surface casing; 
mounting between 10 and 20 strain gauges to each of the conductor and surface casing, evenly spaced around the circumference of the conductor and surface casing respectively, wherein the strain gauges are of a type capable of measuring 1 micro-strain at 10 Hz or better; 
gathering strain data from the strain gauges over a period of time; and 
using the gathered data, by means of a suitably programmed computer modelling stresses on the wellhead assembly and
 determining the number and magnitude of stress cycles of the wellhead assembly over the period of time and 
calculating accumulated fatigue damage in the worst direction.  
The bolded abstract idea is a mental process and mathematical concept. 
Step 2A: Prong 2
The limitation of “modelling stresses on the wellhead assembly” is a mathematical concept.  The limitation of “determining the number and magnitude of stress cycles of the wellhead assembly over the period of time,” and “calculating accumulated fatigue damage in the worst direction,” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “modelling stresses on the wellhead assembly” in the context of this claim may encompass observing the stresses on the wellhead assembly.  For example, “determining the number and magnitude of stress cycles of the wellhead assembly over the period of time” in the context of this claim may encompass observing the number and magnitude of stress cycles regarding the wellhead assembly over the period of time.  Similarly, “calculating accumulated fatigue damage in the worst direction” in the context of this claim may encompass evaluating accumulated fatigue damage in the worst direction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mathematical Concept” and “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic computer to perform modelling, determining and calculating steps. The computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, the wellhead, wellhead assembly, tubing, surface casing, strain gauges, 10-20 strain gauges, conductor are additional elements.  The additional elements of the wellhead, wellhead assembly, tubing, surface casing, strain gauges, 10-20 strain gauges, conductor are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that “providing a subsea wellhead assembly comprising a wellhead and associated tubing, the associated tubing including a conductor and a surface casing,” “mounting between 10 and 20 strain gauges to each of the conductor and surface casing, evenly spaced around the circumference of the conductor and surface casing respectively,” “gathering strain data from a specific arrangement, number and type of strain gauges in a wellhead assembly and, based on that data,” and “using the gathered data” are pre-solution activity (gathering data) or insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d) and 2106.05(g)).  Further, note that the limitation of “providing a subsea wellhead assembly comprising a wellhead and associated tubing, the associated tubing including a conductor and a surface casing,” “fitting one or more strain gauges to each of the conductor and surface casing,” and “gathering strain data from the strain gauges over a period of time” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d) and 2106.05(g)).
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform monitoring, determining, and assessing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible.
Regarding claim 12, independent claim 12 similarly recites “[A] system for determining accumulated fatigue, the system including a subsea wellhead assembly installed on a seafloor or in a template structure, wherein the assembly includes a conductor housing, conductor, wellhead, and surface casing, the subsea wellhead assembly further including: between 10 and 20 strain gauges mounted to each of the conductor and surface casing, evenly spaced around the circumference of the conductor and surface casing respectively, wherein the strain gauges are of a type capable of measuring 1 micro- strain at 10 Hz or better; a data transmission system to transmit data from strain gauges; and a data receiving unit adjacent the wellhead arranged to receive data from the strain gauges and to either (i) transmit the data to the surface or (ii) store the data in a data storage facility from which it is downloadable; and a computer implemented system for monitoring the received strain data and for modelling stresses on the wellhead assembly, and calculating accumulated fatigue in the worst direction Reply to Non-Final Office Action of June 16, 2022,” which amount to an abstract idea as discussed above with respect to claim 1.  The limitation of “monitoring the received strain data,” “modelling stresses on the wellhead assembly,” and “calculating accumulated fatigue damage in the worst direction,” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “monitoring the received strain data” in the context of this claim may encompass observing the received strain data.  For example, “modelling stresses on the wellhead assembly” in the context of this claim may encompass observing the stresses on the wellhead assembly.  Similarly, “calculating accumulated fatigue damage in the worst direction” in the context of this claim may encompass evaluating accumulated fatigue damage in the worst direction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mathematical Concept” and “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Further, the seafloor, template structure, wellhead, wellhead assembly, tubing, surface casing, strain gauges, 10-20 strain gauges, conductor, conductor housing, data transmission system, and data receiving unit are additional elements.  The additional elements of the seafloor, template structure, wellhead, wellhead assembly, tubing, surface casing, strain gauges, 10-20 strain gauges, conductor, conductor housing, data transmission system, and data receiving unit are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that “transmit data from strain gauges,” “receive data from the strain gauges and to either (i) transmit the data to the surface or (ii) store the data in a data storage facility from which it is downloadable” are pre-solution activity (gathering data) or insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d) and 2106.05(g)).  Thus, the claim recites an abstract idea. 
The claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the monitoring, modeling, and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claim 12 is also not patent eligible.
Regarding claim 2
The one or more additional strain gauges, wellhead housing, conductor, or casing are additional elements.  The additional elements of one or more additional strain gauges, wellhead housing, conductor, or casing are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 3
The one or more strain gauges are additional elements.  The additional elements of one or more strain gauges are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 4
The at least one strain gauges is additional elements.  The additional elements of at least one strain gauges is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 5
The non-intrusive data transmission system is additional element.  The non-intrusive data transmission system is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 6
The data receiving unit and wellhead are additional elements.  The additional element of data receiving unit and wellhead are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 7
The non-intrusive data transmission system including electric batteries, induction, or a combination of batteries and induction is additional elements.  The non-intrusive data transmission system is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 8
The wellhead, riser and  blowout preventer (BOP) are additional elements.  The additional elements of wellhead, riser and blowout preventer (BOP) are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 9
The limitation of “gathering data during a drilling, completion, stimulation, or workover operation” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 10
The riser, wellhead, and a jack up rig floating rig, drilling rig, or other structure  are additional elements.  The additional elements of riser, wellhead, and a jack up rig floating rig, drilling rig, or other structure are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Dependent claims 2-10, 13-16, and 18-19 are likewise also not patent eligible.  The limitations of claims 2-10, 13-16, and 18-19 are also directed to the mathematical concept and mental process judicial exception and therefore there are no additional elements in claims 2-10, 13-16, and 18-19 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barrilleaux et al. (US 2018/0106140 A1, hereinafter referred to as “Barrilleaux”) in view of Norris et al. (US 2017/0114625 A1, hereinafter referred to as “Norris”) further in view of Chitty et al. (US 2016/0196699A1, hereinafter referred to as “Chitty”).
Regarding claim 1, Barrilleaux teaches Fig. 1, item 40) and associated tubing (Fig. 1, item 60d), the associated tubing (Fig. 1, item 60d) including a conductor (Fig. 1, item 60) and a surface casing (Fig. 1 exhibits surface casing within the wellbore); mounting between 10 and 20 strain gauges (Figs. 2-3, item 128; para. [0035] Although this embodiment of system 10 includes four rows 122a, 122b, 122c, 122d of four uniformly circumferentially-spaced sensor assemblies 128, in general, other specific numbers, arrangements, and spacing for the sensor assemblies (e.g., sensor assemblies 128) can be employed while still complying with the principles disclosed herein) to each of the conductor (Fig. 1, item 60)  and surface casing, evenly spaced around the circumference of the conductor and surface casing respectively (para. [0035] Although this embodiment of system 10 includes four rows 122a, 122b, 122c, 122d of four uniformly circumferentially-spaced sensor assemblies 128, in general, other specific numbers, arrangements, and spacing for the sensor assemblies (e.g., sensor assemblies 128) can be employed while still complying with the principles disclosed herein) (Fig. 1 exhibits surface casing within the wellbore) (para. [0037]: sensor assembly 128 includes a strain sensor 130 directly secured to radially outer surface 60c with an adhesive 132, a first or inner coating 134 disposed over and encasing sensor 130, and a second or outer coating 136 disposed over and encasing inner coating 134 and sensor 130; para. [0055]: while embodiments disclosed herein have focused on the measurement of strain on the outermost conductor tubular (e.g., conductor 60), it should be appreciated that other embodiments can also be utilized to measure and monitor the strain on other tubulars, such as, for example, other casing or conductor tubulars disposed within the outermost conductor of an oil and gas well), over a period of time (para. [0066]: measurements or data may be generated by sensors 130 either automatically based on a set and predetermined time period (e.g., every minute, hour, day, week, etc.).

    PNG
    media_image1.png
    757
    771
    media_image1.png
    Greyscale

Annotated Figure II (based on Fig. 1 in the teaching of Barrilleaux)


    PNG
    media_image2.png
    637
    783
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 2 in the teaching of Barrilleaux)

    PNG
    media_image3.png
    431
    603
    media_image3.png
    Greyscale

Annotated Figure III (based on Fig. 3 in the teaching of Barrilleaux)

Barrilleaux does not specifically teach that a computer implemented method for determining accumulated fatigue; wherein the strain gauges are of a type capable of measuring 1 micro-strain at 10 Hz or better; using the gathered data, by means of a suitably programmed computer modelling stresses on the wellhead assembly; determining the number and magnitude of stress cycles of the wellhead assembly over the period of time; and calculating accumulated fatigue damage in the worst direction.  
However, Norris teaches determine the number and magnitude of stress cycles of the wellhead assembly over the period of time (para. [0052]: the example output 500 comprises a recorded history of microstrain of a shaft such as shaft 206 over a period of time. The example output 500 shows that the cyclic strains generally associated with the envelope 502 are relatively low in magnitude and consistent in frequency. The example output 500 also shows that the cyclic strains generally associated with the envelope 504 are relatively much greater than the strains of the envelope 502).
Further, Chitty teaches that a computer implemented method for determining accumulated fatigue (para. [0034]: in making best use of the invention, considerable care is taken in deciding these locations, as the extent to which they are accurate has a large bearing on the usefulness of the absolute measures of accumulated fatigue and/or instantaneous stress that are reported in real-time by the system for optimizing the operation of the excavator; para. [0046]: processor and memory 42 is programmed to respond to a range of such typical situations and to provide the appropriate real-time advice, in addition to providing simple high stress and/or accumulated fatigue alarms); the strain gauges are of a type capable of measuring 1 micro-strain at 10 Hz or better (para. [0044]: the measurement range for the strain gauges is around ±500 MPa (±2500 μs) with signal conditioning units have a dynamic range of ±1000 MPa (±5000 μs) and contains anti-aliasing filters and digital filters accurately measure up to a frequency range of 200 Hz with 16 bit resolution); using the gathered data, by means of a suitably programmed computer modelling stresses on the wellhead assembly (para. [0054]: rainflow analysis, the commonly accepted method of fatigue analysis, is carried out utilizing the data from each strain gauge to estimate cumulative damage and fatigue life…The system is also integrated with some 3rd party suppliers of fleet management systems to provide cumulative damage per truck load cycle. The following equation is utilized to calculate cumulative damage (D); para. [0067]: computer structural modelling is an important tool in determining the best strain gauge locations); and calculating accumulated fatigue damage in the worst direction (para. [0067]: several critical locations are then identified typically as regions of sensitive locations on the boom and stick that can accurately measure the strain required to estimate the stress/cumulative damage the boom and stick sees during the operation. Some of the strain gauge locations will be more critical for strength, whereas others will be more critical for fatigue; para. [0089]: raw data is used by the processor to calculate absolute measures of stress and accumulated fatigue, using a range of calibration constants, some predetermined based on the fatigue category detail; para. [100]: by locating sensors in critical locations 405, 406, 407 & 408, the system can provide guidelines to allow for some flexibility to swing while digging (creates side loading hence lateral bending of the handles) but operate within design limits and alarming when peak stresses/fatigue damage exceeds threshold limits of the dipper handle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the monitoring the data over the period of time to model stresses such as is described in Norris and the determining accumulated fatigue such as is described in Chitty into Barrilleaux, in order to measure a strain of the rotatable component and a strain monitor controller configured to receive the strain of the rotatable component (Norris, para. [0014]) and provide a real-time stress and/or accumulated damage monitoring system (Chitty, para. [0001]).
Regarding claim 2, Barrilleaux in view of Norris and Chitty teaches all the limitation of claim 1, in addition, Barrilleaux teaches that one or more additional strain gauges (Figs. 2-3, item 128) are fitted adjacent or immediately below the top of the wellhead housing, conductor, or casing (para. [0037]: sensor assembly 128 includes a strain sensor 130 directly secured to radially outer surface 60c with an adhesive 132, a first or inner coating 134 disposed over and encasing sensor 130, and a second or outer coating 136 disposed over and encasing inner coating 134 and sensor 130).  
Regarding claim 3, Barrilleaux in view of Norris and Chitty teaches all the limitation of claim 1, in addition, Barrilleaux teaches that one or more strain gauges (Fig. 2-3, item 128) are fitted between 5m above seafloor level and 30m below seafloor (para. [0034]: as shown in FIG. 2, rows 122a, 122b, 122c are all disposed above the sea floor 13 whereas row 122d is disposed below the sea floor 13. However, in general, any desired number of rows of sensor assemblies 128 can be provided above and below the sea floor 13. For example, in some embodiments, the three axially lowermost rows 122b, 122c, 122d are disposed below the sea floor 13, and in other embodiments, all of the rows 122a, 122b, 122c, 122d are disposed below the sea floor 1).  Barrilleaux teaches that sensors including strain gauges are deployed above or below the sea floor. Therefore, the deployment of one or more stain gauges such as is described above would be an obvious variation of such method. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Barrilleaux to apply the above features in order to monitor the strain of wellhead assembly.
Regarding claim 4, Barrilleaux in view of Norris and Chitty teaches all the limitation of claim 1, in addition, Barrilleaux teaches that at least one strain gauge is fitted to a further tubing string inside the surface casing (para. [009]: some embodiments disclosed herein are directed to a conductor for use in oil and gas wells. In an embodiment, the conductor includes a tubular member with a radially outer surface, and a sensor assembly. The sensor assembly includes a strain sensor coupled to the outer surface).  
Regarding claim 5, Barrilleaux in view of Norris and Chitty teaches all the limitation of claim 1, in addition, Barrilleaux teaches further comprising a non-intrusive data transmission system to transmit data from strain gauges by radio, magnetic, electromagnetic, induction, or acoustic, such that no wire passes through any well tubing or seal (para. [0051]: communication unit 150 is configured to receive data from each of the sensors 130, 131 within sensor array 120 (e.g., strain measurements, temperature measurements, etc.) during drilling and/or production operations, and transmit that received data to a remote surface location; para. [0052]: transmitter 152 is configured to both transmit and receive wireless signals (e.g., signals 160) during operation, and thus, communication unit 150 is configured to send and receive signals to and from both sensor array 120 and the remote surface location (e.g., platform 20)).  Barrilleaux teaches that communication unit is configured to send and receive signals to and from both sensor array and the remote surface location through wireless signals during operation. Therefore, the transmission system such as is described above would be an obvious variation of such method. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Barrilleaux to apply the above features in order to monitor the strain of wellhead assembly without wire passes.
Regarding claim 6, Barrilleaux in view of Norris and Chitty teaches all the limitation of claim 5, in addition, Barrilleaux teaches that a data receiving unit is mounted on or adjacent to the wellhead, receives data from one or more of the strain gauges, and either (i) transmits the data to the surface or (ii) stores the data in a data storage facility from which it is periodically downloaded (para. [0051] see claim above; para. [0053]: communication unit 150 is configured to receive raw data from sensors 130, 131 (e.g., electrical resistance, voltage, impedance, etc. readings from sensors 130, 131), calculate the resulting strain, temperature measurements, respectively, from the raw data, and then communicate the strain, temperature measurements to the remote location. Accordingly, communication unit 150 includes a processor configured to execute software stored on a memory).  
Regarding claim 7, Barrilleaux in view of Norris and Chitty teaches all the limitation of claim 5, in addition, Barrilleaux teaches including powering the non-intrusive data transmission system by electric batteries, induction, or a combination of batteries and induction (para. [0065]: power unit 264 may comprise any suitable element or device for storing and delivering electrical power, while still complying with the principles disclosed herein, such as, for example, a battery, capacitor, a wireless power receiver, or combinations thereof).  
Regarding claim 8, Barrilleaux in view of Norris and Chitty teaches all the limitation of claim 1, in addition, Barrilleaux teaches at least some of the strain data is caused by movement of a riser or blowout preventer (BOP) connected to the wellhead (para. [0032]: conventional systems for monitoring the strain on a conductor (e.g., conductor 60) typically involve the installation of accelerometers along the wellhead 40, BOP 30, LMRP 50, or elsewhere to measure the movement of these corresponding components).  
Regarding claim 9, Barrilleaux in view of Norris and Chitty teaches all the limitation of claim 1, in addition, Barrilleaux teaches including gathering data during a drilling, completion, stimulation, or workover operation (para. [0051]: Communication unit 150 is configured to receive data from each of the sensors 130, 131 within sensor array 120 (e.g., strain measurements, temperature measurements, etc.) during drilling and/or production operations).  
Regarding claim 10, Barrilleaux in view of Norris and Chitty teaches all the limitation of claim 1, in addition, Barrilleaux teaches that the riser is connected between the wellhead and a jack up rig floating rig, drilling rig, or other structure (para. [0030]: a drilling riser 25 extends from platform 20 to LMRP 50. In general, riser 25 is a large-diameter pipe that connects LMRP 50 to the floating platform 20).  

Claims 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barrilleaux et al. (US 2018/0106140 A1, hereinafter referred to as “Barrilleaux”) in view of Chitty et al. (US 2016/0196699A1, hereinafter referred to as “Chitty”).
Regarding claim 12, Barrilleaux discloses Fig. 1, item 10) installed on a seafloor (Fig. 1, item 13) or in a template structure (Fig. 4, item 131), wherein the assembly including a conductor housing, conductor (Fig. 1, item 60), wellhead (Fig. 1, item 40), and surface casing, the subsea wellhead assembly further including: between 10 and 20 strain gauges (Figs. 2-3, item 128; para. [0035] although this embodiment of system 10 includes four rows 122a, 122b, 122c, 122d of four uniformly circumferentially-spaced sensor assemblies 128, in general, other specific numbers, arrangements, and spacing for the sensor assemblies (e.g., sensor assemblies 128) can be employed while still complying with the principles disclosed herein) mounted to each of the conductor and surface casing (para. [0037]; para. [0055]: see claim 1 above; para. [0035] although this embodiment of system 10 includes four rows 122a, 122b, 122c, 122d of four uniformly circumferentially-spaced sensor assemblies 128, in general, other specific numbers, arrangements, and spacing for the sensor assemblies (e.g., sensor assemblies 128) can be employed while still complying with the principles disclosed herein), evenly spaced around the circumference of the conductor and surface casing respectively (para. [0035] although this embodiment of system 10 includes four rows 122a, 122b, 122c, 122d of four uniformly circumferentially-spaced sensor assemblies 128, in general, other specific numbers, arrangements, and spacing for the sensor assemblies (e.g., sensor assemblies 128) can be employed while still complying with the principles disclosed herein), para. [0051]-[0052]: see claim 5 above); and a data receiving unit adjacent the wellhead arranged to receive data from one or more of the strain gauges (para. [0051]; para. [0053]: see claim 6 above) and to either (i) transmit the data to the surface or (ii) store the data in a data storage facility from which it is downloadable (para. [0059]; para. [0066]: see claim 1 above); and Fig. 1, item 10), 
Barrilleaux does not specifically teach the system for determining accumulated fatigue; the strain gauges are of a type capable of measuring 1 micro-strain at 10 Hz or better; a computer implemented system for monitoring the received strain data and for modelling stresses; and calculating accumulated fatigue in the worst direction.
However, Chitty teaches the system for determining accumulated fatigue (para. [0034]: in making best use of the invention, considerable care is taken in deciding these locations, as the extent to which they are accurate has a large bearing on the usefulness of the absolute measures of accumulated fatigue and/or instantaneous stress that are reported in real-time by the system for optimizing the operation of the excavator; para. [0046]: processor and memory 42 is programmed to respond to a range of such typical situations and to provide the appropriate real-time advice, in addition to providing simple high stress and/or accumulated fatigue alarms); the strain gauges are of a type capable of measuring 1 micro-strain at 10 Hz or better (para. [0044]: The measurement range for the strain gauges is around ±500 MPa (±2500 μs) with signal conditioning units have a dynamic range of ±1000 MPa (±5000 μs) and contains anti-aliasing filters and digital filters accurately measure up to a frequency range of 200 Hz with 16 bit resolution); a computer implemented system for monitoring the received strain data and for modelling stresses (para. [0054]: rainflow analysis, the commonly accepted method of fatigue analysis, is carried out utilizing the data from each strain gauge to estimate cumulative damage and fatigue life…The system is also integrated with some 3rd party suppliers of fleet management systems to provide cumulative damage per truck load cycle. The following equation is utilized to calculate cumulative damage (D); para. [0067]: computer structural modelling is an important tool in determining the best strain gauge locations); and calculating accumulated fatigue damage in the worst direction (para. [0067]: several critical locations are then identified typically as regions of sensitive locations on the boom and stick that can accurately measure the strain required to estimate the stress/cumulative damage the boom and stick sees during the operation. Some of the strain gauge locations will be more critical for strength, whereas others will be more critical for fatigue; para. [0089]: raw data is used by the processor to calculate absolute measures of stress and accumulated fatigue, using a range of calibration constants, some predetermined based on the fatigue category detail ; para. [100]: by locating sensors in critical locations 405, 406, 407 & 408, the system can provide guidelines to allow for some flexibility to swing while digging (creates side loading hence lateral bending of the handles) but operate within design limits and alarming when peak stresses/fatigue damage exceeds threshold limits of the dipper handle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining accumulated fatigue such as is described in Chitty into Barrilleaux, in order to provide a real-time stress and/or accumulated damage monitoring system (Chitty, para. [0001]).
Regarding claim 13, Barrilleaux in view of Chitty teaches all the limitation of claim 12, in addition, Barrilleaux discloses that one or more additional strain gauges are fitted adjacent or immediately below the top of the wellhead assembly, wellhead, conductor housing, casing, or a combination thereof (para. [0037]: see claim 2 above).  
Regarding claim 14, Barrilleaux in view of Chitty teaches all the limitation of claim 12, in addition, Barrilleaux discloses that at least one strain gauge (Figs. 2-3, item 128) is fitted to a further tubing string inside the surface casing (para. [0009]: some embodiments disclosed herein are directed to a conductor for use in oil and gas wells. In an embodiment, the conductor includes a tubular member with a radially outer surface, and a sensor assembly. The sensor assembly includes a strain sensor coupled to the outer surface).  
Regarding claim 15, Barrilleaux in view of Chitty teaches all the limitation of claim 12, in addition, Barrilleaux discloses that a riser or blowout preventer (BOP) is connected to the wellhead (para. [0032]: see claim 8 above).  
Regarding claim 16, Barrilleaux in view of Chitty teaches all the limitation of claim 12, in addition, Barrilleaux discloses that a riser is connected between the wellhead and a jack up rig, floating rig, drilling rig, or other structure (para. [0030]: see claim 10 above).  
Regarding claim 18, Barrilleaux in view of Chitty teaches all the limitation of claim 12, in addition, Barrilleaux discloses that the non-intrusive data transmission system is powered by electric batteries, induction, or a combination of batteries and induction (para. [0065]: see claim 7 above).  
Regarding claim 19, Barrilleaux in view of Chitty teaches all the limitation of claim 12, in addition, Barrilleaux discloses that said non-intrusive data transmission system transmits data by radio, magnetic, electromagnetic, induction or acoustic transmission, such that no wire passes through any well tubing or seal (para. [0051]-[0052]: see claim 5 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571)272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866